DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent Application Publication No. 2017/0311208)

 	Referring to Claim 1, Yu et al. disclose a base station (Fig. 3C and par 110; Also, par 73, serving base station) comprising: a memory storing instructions that when executed by a processor causes the processor to: acquire first information indicating one or more other base stations, which are candidates for a handover destination of a terminal device currently in connection with the base station (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; Also, par 73, parameter, UE connection); acquire second information regarding communication quality predicted in a communication through a candidate base station for each of the candidate base stations based on the first information (Fig. 3C and par 111, connection parameters from target base station to serving base station; Also, par 73, parameter, target base station connection); and notify the terminal device of third information regarding the communication quality for at least one of the candidate base stations based on the second information (Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover; instruct/indicate; Also, par 74, handover information from serving base station to UE); wherein the third information is used to handover the terminal device to one of the candidate base stations (par 114, handover/connection; Also, par 74, handover).  
 	Referring to Claim 2 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the communication quality includes a communication delay (par 73, delay).  
 	Referring to Claim 3 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the terminal device is notified of the third information by medium access control (MAC) signaling or radio resource control (RRC) signaling (Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover).  
 	Referring to Claim 4 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the first information comprises a measurement report of a radio quality by the terminal device (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; Also, par 73, parameter, UE connection).  
 	Referring to Claim 5 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the second information is acquired from the one or more candidate base stations through an X2 interface or an S1 interface (pars 63, 111, and 154, X2).  
 	Referring to Claim 6 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the second information regarding communication quality comprises a measured communication quality in a communication performed in the past in each of the one or more candidate base stations (par 73, delay).  
 	Referring to Claim 7 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the second information regarding communication quality comprises a measured communication quality in at least a portion of a communication path of a communication between the terminal device and a communication opposing device of the terminal device (Fig. 3C and par 111, connection parameters from target base station to serving base station; Also, par 73, parameter, target base station connection; other devices such as target vs serving).  
 	Referring to Claim 8 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the third information indicates a degree at which the communication quality is suited to a predetermined function of the terminal device (pars 113-114, pars 111 and 114, handover type determined based on capability of device; instructed/indicated).  
 	Referring to Claim 9 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the processor, operatively coupled to the memory, is configured to: notify the terminal device of the third information if the terminal device is a predetermined type of terminal device (Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover when it is determined that UE will be handed over; Also, par 111, handover type determined based on capability of device; Also, par 74, handover information from serving base station to UE).  
 	Referring to Claim 10 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the processor, operatively coupled to the memory, is configured to: determine whether the terminal device is executing a predetermined operation, and wherein the terminal device is notified of the third information when the terminal device is executing the predetermined operation (pars 111 and 114, handover type determined based on capability of device, instruct/indicate).  
 	Referring to Claim 11 as applied to Claim 1 above, Yu et al. disclose the base station, wherein the processor, operatively coupled to the memory, is configured to: notify the terminal device of the third information of a mode corresponding to a predetermined type of the terminal device or a predetermined operation being executed by the terminal device (pars 111 and 114, handover type determined based on capability of device).  
 	Referring to Claim 12, Yu et al. disclose a terminal device comprising: a communication circuit; and a memory storing instructions when executed by a processor causes the processor to (Fig. 3C and par 110, UE; Also, par 73, UE): acquire from a first base station (Fig. 3C and par 110, serving BS; Also, par 73) connected for communication through the communication circuit, for at least one of one or more other base stations, which are candidates for a handover destination of the terminal device  (Fig. 3C and par 110, target BS; Also, par 73), information regarding communication quality predicted in a communication through the one or more candidate base stations (pars 110 and 73, connection status, parameters; Also, par 65, parameters; Also, Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover; instruct/indicate; Also, par 74, handover information from serving base station to UE); and notify the first base station of information for executing a handover based on the information regarding communication quality (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; Also, par 73, parameter, UE connection; par 114, handover, via a type, e.g. uplink packets utilized).  
 	Referring to Claim 13 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the communication quality includes a communication delay (par 73, delay).  
 	Referring to Claim 14 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the information regarding communication quality from the first base station is acquired by medium access control (MAC) signaling or radio resource control (RRC) signaling (par 65, RRC).  
 	Referring to Claim 15 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the processor, operatively coupled to the memory, is configured to: measure radio quality of radio signals transmitted to the terminal device from each of the candidate base stations, and transmit a measurement report to the first base station to trigger a handover of the terminal device to one of the candidate base stations (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; handover; Also, par 73, parameter, UE connection).  
Referring to Claim 16 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the information regarding communication quality comprises an actually measured communication quality in a communication performed in the past in each of the one or more candidate base stations (pars 110 and 73, connection status, parameters; Also. par 65, parameters).  
 	Referring to Claim 17 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the information regarding communication quality comprises information indicating a degree at which the communication quality is suited to a predetermined function of the terminal device (pars 113-114, pars 111 and 114, handover type determined based on capability of device; instructed/indicated).  
 	Referring to Claim 18 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the information regarding communication quality is information of a mode corresponding to a type of the terminal device or an operation being executed by the terminal device (pars 111 and 114, handover type determined based on capability of device).  
 	Referring to Claim 19 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the information regarding communication quality comprises a measured communication quality in at least a portion of a communication path of a communication between the terminal device and a communication opposing device of the terminal device  (Fig. 3C and par 111, connection parameters from target base station to serving base station; Also, par 73, parameter, target base station connection; other devices such as target vs serving).  
Referring to Claim 20 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the memory storing instructions when executed by the processor causes the processor to: acquire the information regarding communication quality from the base station if the terminal device is a predetermined type of terminal device (Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover when it is determined that UE will be handed over; Also, par 111, handover type determined based on capability of device; Also, par 74, handover information from serving base station to UE).  
Referring to Claim 21 as applied to Claim 12 above, Yu et al. disclose the terminal device, wherein the memory storing instructions when executed by the processor causes the processor to: acquire the information regarding communication quality from the base station while the terminal device is performing a predetermined operation (pars 111 and 114, handover type determined based on capability of device, instruct/indicate).  
 	Referring to Claim 22 as applied to Claim 21 above, Yu et al. disclose the terminal device, wherein the memory storing instructions when executed by the processor causes the processor to: notify the base station of information on the terminal device (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; Also, par 73, parameter, UE connection; par 114, handover, via a type, e.g. uplink packets utilized).  
 	Referring to Claim 23, Yu et al. disclose a computer-implemented handover method executed by a first base station (Fig. 3C and par 110; Also, par 73, serving base station), the method comprising: acquiring first information indicating one or more other base stations, which are candidates for a handover destination of a terminal device currently connected to the first base station (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; Also, par 73, parameter, UE connection); acquiring second information regarding a communication quality predicted in a communication through a candidate base station for each of the one or more candidate base stations based on the first information (Fig. 3C and par 111, connection parameters from target base station to serving base station; Also, par 73, parameter, target base station connection); and notifying the terminal device of third information regarding the communication quality for at least one of the one or more candidate base stations based on the second information (Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover; instruct/indicate; Also, par 74, handover information from serving base station to UE); wherein the third information is used to handover the terminal device to one of the candidate base stations (par 114, handover/connection; Also, par 74, handover).  
  	Referring to Claim 24, Yu et al. disclose a computer-implemented handover method executed by a terminal device, the method comprising: acquiring, from a first base station (Fig. 3C and par 110, serving BS; Also, par 73) currently connected to the terminal device (Fig. 3C and par 110, target BS; Also, par 73), for at least one of one or more other base stations, which are candidates for a handover destination of the terminal device, information regarding communication 40H1183239US01 quality predicted in a communication through the one or more candidate base stations (pars 110 and 73, connection status, parameters; Also, par 65, parameters; Also, Fig. 3C and par 114, RRC connection reconfiguration message to UE to perform handover; instruct/indicate; Also, par 74, handover information from serving base station to UE); and notifying the first base station of information for executing a handover based on the information regarding communication quality (Fig. 3C and par 110, measurement report indicating candidate target base station; connection parameter; Also, par 73, parameter, UE connection; par 114, handover, via a type, e.g. uplink packets utilized).
 	 			 	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to handover: 	U.S. Pat. Application Pub. No. 2007/0147337 to Bosch et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642